MEMORANDUM **
Guerrero appeals from the district court’s order dismissing his 42 U.S.C. § 1983 action against Los Angeles County Sheriff LeRoy Baca for failure to effect timely service of process pursuant to Fed. R.Civ.P. 4(m). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s dismissal for failure to serve a timely summons and complaint for an abuse of discretion, Townsel v. County of Contra Costa, 820 F.2d 319, 320 (9th Cir.1987), and we affirm.
Guerrero contends that the dismissal of his action pursuant to Fed.R.Civ.P. 4(m) was an abuse of discretion because the statute of limitations had run and the dismissal was thus effectively with prejudice. We considered and rejected this contention in Townsel, 820 F.2d at 320-21. Because the district “court’s discretion is broad,” and we do not require a “specific test that a court must apply in exercising its discretion under Rule 4(m),” we cannot conclude that the district court abused its discretion even though the effect of the dismissal was to bar Guerrero’s claim. In re Sheenan, 253 F.3d 507, 513 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.